DETAILED ACTION
This action is responsive to RCE filed on May 24, 2022.
Claims 1, 5, 13 and 16 have been amended.
Claims 1-2, 9, 14 and 19 have been amended as per Examiner’s amendments.
Claims 1-19 have been examined. Claims 1-19 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 
Response to amendments
The objection of claims 5 and 16 is withdrawn in view of applicant’s amendments.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone and email communication by Mr. Jay G, Durst (Reg. No. 41,723) on June 08, 2022.

The application has been amended as follows: 

IN THE CLAIMS

1.	(Currently Amended) A game test automation device, comprising:
a database to store test procedure information which is a combination of game scripts to be tested in a game service; and
a processor to perform a test on an Internet game build of the game service based on the test procedure information,
wherein the processor performs the test on the Internet game build by controlling a test device to use a game play interface to interact with the Internet game build based on the test procedure information obtained from the database and generates game state information derived in the process of performing the test and a test report for the test,
wherein the processor generates the game scripts on the game test automation device based on a user input received from a tester using the test device to interact with a game test automation interface implemented by a test automation game build on the game test automation device, where the game test automation interface interacts with the test automation game build the same as the game play interface interacts with the Internet game build,
wherein the combination of game scripts comprise information about location coordinates at which an operation is performed, an order where operations are performed, and duration of the operation,
wherein the test report comprises information about performance of a test device in which the test is performed, a progress situation and a current state of a test scenario for each test interval, and image information in which a test situation is captured over a predetermined time period.

2.	(Currently Amended) The game test automation device of claim 1, further comprising:
a communication unit to perform communication with a test device which performs a test of the game service,
wherein the processor generates a control signal for controlling the test device to perform a test on the test automation  game build of the game service through the test device and transmits the generated control signal to the test device via the communication unit, performs the test on the test automation game build through the test device based on the transmitted control signal, and generates test result information about the test.

3.	(Original) The game test automation device of claim 1, wherein the processor manages the game scripts and the test procedure information and generates the game scripts or the test procedure information based on a user input.

4.	(Original) The game test automation device of claim 1, wherein the test procedure information includes information about an order where game scripts included in the test procedure information are executed.

5.	(Previously presented) The game test automation device of claim 1, wherein the test procedure information includes information about game scripts executed at the same time by a plurality of test devices among game scripts included in the test procedure information.

6.	(Previously Presented) The game test automation device of claim 1, wherein the test report further includes at least one of information about a result of the performed test and log information.

7.	(Original) The game test automation device of claim 6, wherein the log information includes at least one of image information in which a test situation is captured, text information about the test situation, log information of the test device, or web transmission log information called by the test device.

8.	(Original) The game test automation device of claim 1, wherein the game state information is determined through image recognition.

9.	(Currently Amended) The game test automation device of claim 1, wherein the game state information is determined based on a library embedded in the test automation game build of the game service.

10.	(Original) The game test automation device of claim 1, wherein the game state information is determined based on log information generated in the process of performing the test.

11.	(Original) The game test automation device of claim 1, further comprising:
a display unit to display a situation where the test proceeds.

12.	(Original) The game test automation device of claim 11, wherein the display unit displays a screen of the test device in which the test is performed in real time.

13.	(Previously Presented) A game test automation method by a game test automation device, the method comprising:
generating test procedure information which is a combination of game scripts to be tested in a game service;
performing a test on an Internet game build of the game service based on the generated test procedure information; and
generating game state information derived in the process of performing the test and a test report for the test by controlling a test device to use a game play interface to interact with an Internet game build based on the test procedure information obtained from the database,
wherein the generating of the test procedure information comprises generating the game scripts on the game test automation device based on a user input received from a tester using the test device to interact with a game test automation interface implemented by a test automation game build on the game test automation device, where the game test automation interface interacts with the test automation game build the same interface as the game play interface interacts with the Internet game build,
wherein the combination of game scripts comprise information about location coordinates at which an operation is performed, an order where operations are performed, and duration of the operation,
wherein the test report comprises information about performance of a test device in which the test is performed, a progress situation and a current state of a test scenario for each test interval, and image information in which a test situation is captured over a predetermined time period.

14.	(Currently Amended) The method of claim 13, wherein the performing of the test includes:
generating a control signal for controlling a test device to perform a test on the test automation game build in the test device; and
transmitting the generated control signal to the test device,
wherein the generating of the game state information and the test report for the test is to generate game state information derived in the process of performing the test performed in the test device and a test report for the performed test.

15.	(Original) The method of claim 13, wherein the test procedure information includes information about an order where game scripts included in the test procedure information are executed.

16.	(Previously presented) The method of claim 13, wherein the test procedure information includes information about game scripts executed at the same time by a plurality of test devices among game scripts included in the test procedure information.

17.	(Previously Presented) The method of claim 13, wherein the test report includes at least one of information about a result of the performed test and log information.

18.	(Original) The method of claim 17, wherein the log information includes at least one of image information in which a test situation is captured, text information about the test situation, log information of the test device, or web transmission log information called by the test device.

19.	(Currently Amended) The method of claim 18, wherein the game state information is determined through image recognition or is determined based on a library embedded in the test automation game build of the game service.

END OF AMENDMENTS


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 13 considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 13:
    	“a processor to perform a test on an Internet game build of the game service based on the test procedure information,   	wherein the processor performs the test on the Internet game build by controlling a test device to use a game play interface to interact with the Internet game build based on the test procedure information obtained from the database and generates game state information derived in the process of performing the test and a test report for the test,     	wherein the processor generates the game scripts on the game test automation device based on a user input received from a tester using the test device to interact with a game test automation interface implemented by a test automation game build on the game test automation device, where the game test automation interface interacts with the test automation game build the same as the game play interface interacts with the Internet game build,”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sucharov et al. (US Pub. No. 2019/0351332) – Computerized Gaming System and Method of Operating Thereof; and Russel et al. (US Pub. No. 2007/0105607) – Dynamic Debugging Dump for Game Console. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Sucharov et al. (US Pub. No. 2019/0351332)  	Sucharov set forth a method of using the gaming system to provide a service related to generating a game deployable to the gaming system, the method comprises: enabling a user to use the gaming system to generate a customized game engine data model (GEDM) meeting a user's specification of the game, wherein the customized game model is generated responsive to defining appropriate customizable math-related parameters in a unified GEDM applicable to any game runnable by the gaming system; generating, by the gaming system, a Game Engine Package comprising the customized GEDM and an executor thereof, wherein the executor is unified and applicable to any customized GEDM derived from the unified GEDM; and enabling the user to deploy the Game Engine Package to one or more instances of the gaming system. However, Sucharov does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 13.   

   	Russell et al. (US Pub. No. 2007/0105607)  	Russell describes an error data dumping process on a game console, in which a request for an error data dump may be initiated using commands mapped to a handheld game controller. The request may include parameters for customizing the resulting dump, where the parameters may identify one or more physical memory address ranges to be included in the dump. Allocated virtual memory contents may also be added to the dump data structure, as can call stack data (such as thread lists and module lists) and system information. The assembled dump data can be written to a file and uploaded, via secure communication, to a network location where it may be indexed. However, Russell does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 13.     

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192